EATON VANCE BUILD AMERICA BOND FUND Supplement to Prospectus dated November 17, 2009 EATON VANCE ASIAN SMALL COMPANIES FUND EATON VANCE ALABAMA MUNICIPAL INCOME FUND EATON VANCE ARKANSAS MUNICIPAL INCOME FUND EATON VANCE GREATER CHINA GROWTH FUND EATON VANCE GEORGIA MUNICIPAL INCOME FUND EATON VANCE KENTUCKY MUNICIPAL INCOME FUND EATON VANCE MARYLAND MUNICIPAL INCOME FUND EATON VANCE MISSOURI MUNICIPAL INCOME FUND EATON VANCE MULTI-CAP GROWTH FUND EATON VANCE NORTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE OREGON MUNICIPAL INCOME FUND EATON VANCE SOUTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE TENNESSEE MUNICIPAL INCOME FUND EATON VANCE VIRGINIA MUNICIPAL INCOME FUND EATON VANCE WORLDWIDE HEALTH SCIENCES FUND Supplement to Prospectuses dated January 1, 2010 EATON VANCE-ATLANTA CAPITAL FOCUSED GROWTH FUND EATON VANCE-ATLANTA CAPITAL SMID-CAP FUND EATON VANCE CALIFORNIA MUNICIPAL INCOME FUND EATON VANCE MASSACHUSETTS MUNICIPAL INCOME FUND EATON VANCE NATIONAL MUNICIPAL INCOME FUND EATON VANCE NEW YORK MUNICIPAL INCOME FUND EATON VANCE OHIO MUNICIPAL INCOME FUND EATON VANCE RHODE ISLAND MUNICIPAL INCOME FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES INTERMEDIATE TERM FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES LONG TERM FUND Supplement to Prospectuses dated February 1, 2010 EATON VANCE EMERGING MARKETS LOCAL INCOME FUND EATON VANCE GLOBAL DIVIDEND INCOME FUND EATON VANCE GLOBAL MACRO ABSOLUTE RETURN FUND EATON VANCE GOVERNMENT OBLIGATIONS FUND EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE INTERNATIONAL INCOME FUND EATON VANCE LOW DURATION FUND EATON VANCE MULTI-STRATEGY ABSOLUTE RETURN FUND EATON VANCE STRATEGIC INCOME FUND EATON VANCE TAX-MANAGED EQUITY ASSET ALLOCATION FUND EATON VANCE TAX-MANAGED GLOBAL DIVIDEND INCOME FUND EATON VANCE TAX-MANAGED MID-CAP CORE FUND EATON VANCE TAX-MANAGED MULTI-CAP GROWTH FUND EATON VANCE TAX-MANAGED SMALL-CAP FUND EATON VANCE TAX-MANAGED SMALL-CAP VALUE FUND EATON VANCE TAX-MANAGED VALUE FUND EATON VANCE U.S. GOVERNMENT MONEY MARKET FUND Supplement to Prospectuses dated March 1, 2010 EATON VANCE ENHANCED EQUITY OPTION INCOME FUND EATON VANCE RISK-MANAGED EQUITY OPTION INCOME FUND Supplement to Prospectus dated April 1, 2010 EATON VANCE COMMODITY STRATEGY FUND EATON VANCE SHORT TERM REAL RETURN FUND Supplement to Prospectuses dated April 7, 2010 EATON VANCE AMT-FREE MUNICIPAL INCOME FUND EATON VANCE BALANCED FUND EATON VANCE DIVIDEND BUILDER FUND EATON VANCE EQUITY ASSET ALLOCATION FUND EATON VANCE INVESTMENT GRADE INCOME FUND EATON VANCE LARGE-CAP CORE RESEARCH FUND EATON VANCE LARGE-CAP GROWTH FUND EATON VANCE LARGE-CAP VALUE FUND EATON VANCE REAL ESTATE FUND EATON VANCE SMALL-CAP FUND EATON VANCE SMALL-CAP VALUE FUND EATON VANCE SPECIAL EQUITIES FUND EATON VANCE TAX-MANAGED GROWTH FUND 1.1 EATON VANCE TAX-MANAGED GROWTH FUND 1.2 EATON VANCE VT FLOATING-RATE INCOME FUND EATON VANCE VT LARGE-CAP VALUE FUND Supplement to Prospectuses dated May 1, 2010 EATON VANCE HIGH YIELD MUNICIPAL INCOME FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES SHORT TERM FUND Supplement to Prospectuses dated June 1, 2010 EATON VANCE GLOBAL MACRO ABSOLUTE RETURN ADVANTAGE FUND Supplement to Prospectus dated August 25, 2010 EATON VANCE OPTION ABSOLUTE RETURN STRATEGY FUND Supplement to Prospectus dated September 27, 2010 EATON VANCE RICHARD BERNSTEIN MULTI-MARKET EQUITY STRATEGY FUND Supplement to Prospectus dated October 12, 2010 1. The following replaces the second and third paragraphs under "Information about the Fund" in "Shareholder Account Features": The Eaton Vance funds have established policies and procedures with respect to the disclosure of portfolio holdings and other information concerning Fund characteristics. A description of these policies and procedures is provided below and in the Statement of Additional Information. Such policies and procedures regarding disclosure of portfolio holdings are designed to prevent the misuse of material, non-public information about the funds. The Fund will file with the Securities and Exchange Commission ("SEC) a list of its portfolio holdings as of the end of the first and third fiscal quarters on Form N-Q. The Funds annual and semiannual reports (as filed on Form N-CSR) and each Form N-Q may be viewed on the SECs website (www.sec.gov). The most recent fiscal and calendar quarter end holdings may also be viewed on the Eaton Vance website (www.eatonvance.com). Portfolio holdings information that is filed with the SEC is posted on the Eaton Vance website approximately 60 days after the end of the quarter to which it relates. Portfolio holdings information as of each month end (or quarter end in the case of the Commodity Strategy, Emerging Markets Local Income, Global Dividend Income, Global Macro Absolute Return Advantage, Global Macro Absolute Return, International Income, Multi-Cap Growth, Multi-Strategy Absolute Return, Small-Cap Value, Eaton Vance-Atlanta Capital SMID-Cap, Special Equities, Strategic Income, Tax-Managed Global Dividend Income, Tax-Managed Multi-Cap Growth, Tax-Managed Small-Cap, and Tax-Managed Small-Cap Value Funds) is posted to the website 30 days (approximately five business days in the case of U.S. Government Money Market Fund and two months in the case of the Small-Cap, Small-Cap Value, Eaton Vance-Atlanta Capital SMID-Cap, Special Equities, Tax-Managed Small-Cap and Tax-Managed Small-Cap Value Funds) after such period end. The Fund also posts information about certain portfolio characteristics (such as top ten holdings and asset allocation) as of the most recent calendar quarter end (or month end in the case of Eaton Vance-Atlanta Capital SMID-Cap Fund) on the Eaton Vance website approximately ten business days after the calendar quarter end (or month end in the case of Eaton Vance-Atlanta Capital SMID-Cap Fund) and the Fund may also post performance attribution as of a month end or more frequently if deemed appropriate. December 3, 2010 4899-12/10 COMBPROS1
